On Motion for Rehearing.
Appellee requests that the last paragraph of our opinion be clarified so as to specify that plaintiff be required to pay attorney's fee in addition to principal and interest, in order to redeem her property. There is no question but that the note in question had been declared due and placed in the hands of an attorney for collection prior to the institution of the suit. The attorney's fees provided in the note are therefore a part of the indebtedness due, and in order to redeem her property plaintiff will be required to pay such attorney's fees as *Page 246 
well as principal and interest due on the note.
Appellee also requests this Court to file findings of fact and conclusions of law as to the Southern Trust  Mortgage Company's relationship with the mortgagee and the capacity in which it purchased and held the property at the trustee's sale.
The testimony of the trustee, Mr. Costa, and of the mortgagee, Mr. Henderson, fails to show that prior to the foreclosure sale, the Southern Trust  Mortgage Company had any interest in the indebtedness owing to Mr. Henderson, or was under any legal obligation to purchase the property for him, or to indemnify him for any loss that he might suffer by reason of the foreclosure. The testimony goes no further than to show that after the property had been purchased by the Southern Trust  Mortgage Company at the foreclosure sale it offered to convey it to Mr. Henderson or to pay him the full amount of his debt, and that he then elected to take his money. These voluntary acts on the part of the Southern Trust  Mortgage Company are destitute of legal effect on the issues tendered by this appeal.
The motion for rehearing is overruled.